Tarbell, J.,
delivered the opinion of the Court.
Bill to confirm levee tax title. The land described was •“struck off” to the treasurer of the levee board April 12th, 1870, and on 25th of March, 1872, the complainant purchased said land of the levee treasurer. It is averred that the period limited by law for the redemption of said land had expired before the filing of the bill. The complainant, therefore, •claims to be the owner of said land, and prays to have his title to the same confirmed. There was a demurrer to the bill, stating for eause, 1st, want of jurisdiction; 2d, an adequate remedy at law; 3d, no title in complainant. The demurrer *797was overruled, and lienee an appeal. Upon tbe face of the-bill there is a literal compliance with § 1753 of tbe Code,, regulating tbe practice in such cases.
Several questions discussed by counsel are, as tbe case is at-present presented, disposed of by recent adjudications of this-court. Belcher v. Mhoon, 47 Miss., 613; Griffin v. Dogan & Martin, 48 ib., 11.
In tbe present attitude of tbe case tbe only material question to be determined is whether § 1753 of tbe Code embraces levee tax titles. This section enacts that “ any person bold-ing or claiming, under a tax title, lands heretofore or hereafter-sold for taxes when tbe period for redemption has expired,, without redemption of tbe same, may proceed by bill, in the-chancery court of tbe county in which the land lies, to have such title confirmed and quieted, and shall set forth in his bill his claim under such tax sale, and the names and places of' residence of all persons interested in the land,” etc. The language of the act of 1858 was as follows, viz. : “ That any person claiming to hold lands under and by virtue of any tax-deed, or certificate of sale for taxes, either for state, county,, district, or other purposes heretofore or hereafter to be made,” etc. Of the scope of the latter statute there can be no question; nor is the Code less broad and comprehensive. The-argument is that the latter applies only to titles acquired under the sales for state taxes. This would exclude city and county, as well as levee districts, and is .clearly untenable. -The language of the Code is without limitation or qualification. “A tax title” is such, whether the same is acquired on sale for taxes of state, county, district, or other purposes, “and lands ’ ’ are ‘£ sold for taxes ’ ’ in each of these subdivisions of the state. Without the tautology of the act of 1858, the Code-is no less extensive in its terms, and, besides, the latter is remedial in its character, and to be liberally construed. It affects the remedy and not the rights of litigants. But, by section 6 of the act of 1858, deeds on sales for levee taxes are only prima facie evidence “that the land was subject to the *798tax for tbe non-payment of which the same was 'sold, and that •all the prerequisites of said sale had been complied with.” .And by section 7 the levee treasurer is authorized to sell lands ■“ struck off” to him at any time within the time allowed for redemption, reserving to the original owners, however, the right to redeem from such purchaser at any time prior to the -expiration of the period allowed for that purpose. By the act approved February 10, 1860, provision was made for the confirmation of tax titles by proceedings in chancery, substantially like the practice prescribed in the Code.
As to the law of 1860, vide Belcher v. Mhoon, supra. Provisions as to sale and redemption, similar to those in the law of 1858, are contained in the act approved November 27, 1865, and by the latter, also, deeds of conveyance upon sales for taxes are otüj prima facie evidence of title. See, also, Laws of 1867 ; Code, art. 9, ch. 22, p. 354, § 1700.
In view of the several enactments upon the matters under •consideration, the precise terms of which it is not deemed necessary to discuss or compare, it is conceived that the Code, § 1753, was designed to regulate the practice in suits in chancery for the confirmation of tax titles in all cases, however obtained, whether of sale for state, city, county, district or ■other pui-pose, as expressed in the act of 1858. If correct in the general views herein expressed, it follows that the •demurrer was properly overruled, and that whatever defense "there may be to this proceeding should be interposed by answer.
To hold, as contended by counsel, that in a class of these •cases the title in the purchaser becomes perfect, complete, and absolute, without the aid of chancery, where the rights of all parties may be heard and protected, would operate harshly and unjustly, besides giving rise to grave constitutional questions, involving the power of the legislature over titles to real estate, independent of judicial action.
It is believed to be more in consonance with the rights of parties, with the letter and spirit of the several statutes refer.red to, and with justice, to construe these statutes as placing *799tax titles, whether acquired by purchase at the public sale by the tax collector, or from the levee treasurer after the lands are “ struck oif ” to him, upon the same footing of prima facie “validity,” which is to be determined by the proceeding for confirmation, wherein all parties in interest may be heard. And here a remark in Belcher v. Mhoon, as to the policy of the statute of 1860, may be repeated as to all these enactments, including that of 1871, viz. : It is to adjudicate upon the validity of the title, not to disturb possession.
These several statutes might be more fully reviewed and ■explained, but sufficient has been said to present them in their more equitable light and intent.
Decree affirmed, and cause remanded with leave to answer in forty days from this date.